ORDER

PER CURIAM.
Pamela Jackson (“Jackson”) appeals from the order of the Labor and Industrial Relations Commission (“Commission”) affirming the decision of the Division of Employment Security Appeals Tribunal (“Appeals Tribunal”) denying Jackson unemployment compensation benefits. The Commission found Jackson disqualified from benefits because she was terminated from St. Elizabeth’s Adult Day Care Center for misconduct connected with work.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(4).